Per Curiam,
The treasurer of the county of Warren sold to the appellant the property which is the subject of this ejectment for the non-payment of taxes assessed against it as seated land for the year 1904. The sale was made in pursuance of Section 41 of the Act of April 29, 1844, P. L. 486, which provides “that all real estate within this Commonwealth, on which personal property cannot be found sufficient to pay the taxes assessed thereon, and where the owner or owners thereof neglect or refuse to pay the said taxes, the collectors of the town*495ships in which said lands lie, shall return the same to the commissioners of the several counties; and the said lands shall be sold as unseated lands are now sold, in satisfaction of the taxes due by the said owner or owners.” The Act of June 4, 1901, P. L. 364, provides when, how and upon what property liens shall be allowed for taxes and prescribes the methods for preserving such liens and enforcing payment of taxes. Its final clause is: “And all other acts or parts of acts of assembly of this Commonwealth, general, special or local, appertaining to the subject-matter covered by this act, be and the same are hereby repealed; it being intended that this act shall furnish a complete and exclusive system in itself, so far as relates to the practice and procedure for the filing, collection and extent of tax and municipal claims, the right to file which accrued after the approval of this act.” This is an express repeal of the Act of 1844, so far as it relates to the collection of taxes. By the Act of March 26, 1903, P. L. 63, amending the Act of 1901, the provisions of that act do not apply to unseated lands, but continue as to seated lands, as which the property was sold to the appellant. Under the sale to him, made under the repealed Act of 1844, he acquired no title, and the judgment for the defendant non obstante verdicto is affirmed.